Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the reply filed December 23, 2021.
	Claims 1-20 are currently pending and are under examination.
	Benefit of priority is to September 18, 2018.

Withdrawal of Rejections:
The objection to the disclosure because the specification refers to sequence as SEQ ID 18, for example, but 37 CFR 1.821 states that all sequence sill be identified as SEQ ID NO: 18:, for example, is withdrawn.  
The objection to Claims 1, 2, and 3, and therefore Claims because these claims refer to SEQ ID 18, for example, but 37 CFR 1.821 states that all sequence sill be identified as SEQ ID NO: 18:, for example, is withdrawn.  

The rejection of Claims 1, 2, 4, 6, and 8-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

Maintenance of Rejections, modification necessitated by amendment to the Claims:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, and 8-20 is/are rejected under 35 U.S.C. 102a1as being anticipated by Mitrani-Rosenbaum et al. (IDS; PCT-237; WO 2013/102904) as evidenced by:
DiMattia et al. 2012; Structural insight into the unique properties of adeno-associated virus serotype 9.  Journal of Virology. 86(12): 6947-6958).
As noted below, Claims 1 and 2 are drawn to methods of treating GNE myopathy by administering AAV vector or capsids. To further prosecution, these claims will be read to include that the AAV vector comprises nucleic acid encoding GNE, for example.

Mitrani-Rosenbaum et al. teach to place nucleic acid encoding GNE into recombinant AAV vectors, wherein the AAV vector is AAV serotype 2, 8, or 9 (page 6, para. 2 and 3). Mitrani-Rosenbaum et al. teach to treat a subject suffering from a myopathy associated with deficient GNE function comprising administering a pharmaceutical composition comprising said viral vector, wherein the myopathy associated with deficient GNE function include HIBM and DMRV. At page 1, para. 1, Mitrani-Rosenbaum et al. teach that the myopathy is due to mutations in the GNE gene (Claim 11) and to administer the M712T mutation (page 12, para. 2), as shown on page 24 of the instant specification (Claim 8, 16).
As evidenced by DiMattia et al. the AAV9, AAV2, and AAV8 comprise with reference to SEQ ID NO: 19 and to the specification at [105]:
at the 8th darkened bar at alignment set line 1 Asp-Asn (DN) at what appears to be amino acids 267-268 in the AAV9 (top line) is equivalent to 1Asp-2Asn SEQ ID NO: 19;
the 176Tyr of SEQ ID NO: 19 appears to be the amino acid before the 6th darkened bar at alignment set line 3 Asp-Asn (DN) at what appears to be amino acids 445 in the AAV9 (top line);
the 200Asn, 202Ala, and 203Val appear to be between the 8th and 9th darkened bar at “NMAV”; and the
233Trp of SEQ ID NO: 9 appears to be between the 5th and 6th darkened bars at alignment set line 4 the second amino acid after the dashed lines (FAW).
Therefore, DiMattia et al. teach that each of AAV2, AAV8, and AAV9 comprise critical amino acids within SEQ ID NO: 19 that make up a galactose binding site as set forth in the specification at [105]. Further, DiMattia et al. teach at page 6949, lines 17-18 that AAV9 binds to galactose as its primary receptor as well as LamR.  See also the admissions in the instant specification in the table at page 41 that AAV9 receptor binding sites are galactose and LamR.
Therefore, Mitrani-Rosenbaum et al. teach a method for treating myopathy associated with deficient GNE function include HIBM and DMRV in a subject by administering an AAV serotypes 2, 8, or 9 vector comprising the vector capsid comprises critical amino acids as set forth in SEQ ID NO: 19 and [105] and DNA encoding GNE or the therapeutic fragment thereof (Claim 1, 2, 10, 13, 14, 17, 18, 19, 20). The vector further comprises muscle –specific promoters (page 7, para. 4; Claim 9).  The composition is administered intravenously (Claim 6) which is hydrodynamic infusion (Claim 15) to an effected limb (page 9, para. 5; Claim 12). Because the compositions are the same, the composition must have a net negative charge (Claim 4).

	Applicants urge that the amendments to the claims overcomes this rejection. Applicants urge that neither Mitrani-Rosenbaum et al. or DiMattia et al. teach that the AAV vector capsid binds to non-sialic receptors such as galactose and therefore the art is overcome.  As noted above DiMattia et al. do teach that AAV9 binds to galactose, and the instant specification teaches that it is known that AAV9 binds to galactose. Therefore, even without the evidentiary art of DiMattia et al., the teachings of Mitrani-Rosenbaum et al. combined with the admissions set forth in the specification could be used to render the Mitrani-Rosenbaum et al. reference as anticipatory art against the claimed invention.
	Applicants urge that Mitrani-Rosenbaum et al.do not consider the use of a non-sialic binding AAV capsid as critical for he effective treatment of GND myopathy.  In response, whether Mitrani-Rosenbaum et al. understood this phenomena or not, it is an inherent feature of AAV9, for example, and therefore taught by Mitrani-Rosenbaum et al.
	In re Donahue (226 USPQ 619) sets forth that the art applied under 35 USC 102 must only sufficiently describe the claimed invention to be applied as prior art against the invention.  In re Schauman 197 USPQ 5) the courts defined anticipation as the disclosure in the prior art of a thing substantially identical with the claimed invention. Further, that no more is required of a reference than that it set forth the substance of the invention.

MPEP 2112    Requirements of Rejection Based on Inherency; Burden of Proof [R-08.2012] 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). 
I.   SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103. 
II.   INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.”); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (“Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound “inherently results in at least trace amounts of” the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate). 
III.   A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims. 
	


New Warnings, Objections, and Rejections necessitated by amendment to the Claims:
Applicant is advised that should Claim 8 be found allowable, Claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The disclosure is objected to because of the following informalities:
The specification does not describe Figure 3, and Figure 3 comprises amino acid sequences which are not described by a sequence identification number.
Appropriate correction is required.




Claims 4-20 are objected to because of the following informalities: 
These claims should refer to “The method of Claim 1 or Claim 2” or “The composition of Claim 3” because the claims refer back to the independent claim drawn to “A method of treating…” or “A pharmaocologic composition”, for example.
 Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1 it is not clear what “a vector capsid” is in reference to, that is, it appears that “the AAV vector comprises a capsid having an amino acid sequence…”. Claim 1 is also awkward in wording, that is, “a vector capsid amino acid sequence enables” is grammatically incorrect.
Claim 3 refers to “pharmacologic composition”, which term “pharmacologic” relates to the underlying concepts of how drugs work. The phrasing should be “pharmaceutical composition” relates to the actual drugs and their use and would better describe and clarify the composition.
Claim 7 should state that the composition further comprises at least one gene therapy vector because Claim 3 does not include this vector. Also, the vector is removed from the DNA molecule described in SEQ ID NOs: 1 or 2. That is, the composition comprises 1) the DNA molecule described in SEQ ID NOs: 1 or 2 and 2) the gene therapy vector.  Claim 7 does not state, for example, that the gene therapy vector comprises the DNA molecule described in SEQ ID NOs: 1 or 2.
Claims 8 and 16 lack antecedent basis in either of Claim 1 or 2 because Claims 8 and 16 state that the composition used in the method of Claim 1 and 2 comprises at least one DNA molecule encoding GNE or fragment thereof, yet Claims 1 and 2 are silent regarding the presence of a DNA molecule encoding GNE or fragment thereof. In Claims 8 and 16, the composition may further comprise at least one DNA molecule encoding GNE or fragment thereof. NOTE that Claims 8 and 16 has the similar limitations as Claim 7 and discussed above, that is, the vector is removed from the DNA molecule encoding GNE.  The composition comprises 1) the DNA molecule encoding GNE and 2) the AAV vector.  Claims 8 and 16 do not state, for example, that the AAV vector comprises the DNA molecule encoding GNE.  See also Claims 17-20 for this same scenario.
Claim 9 states that the composition comprises a eukaryotic enhancer and does not place the enhancer in the AAV vector.  Thus, in Claim 9, the composition comprises 1) the eukaryotic enhancer and 2) the AAV vector.
Claim 17 and 18 refer to hypermorphic or hyperactive forms of GNE, yet the specification does not define these terms so that one would know what is intended by this limitation. See para. [049] wherein the terms are not defined or described.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6, and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The specification does not teach that the AAV vector or gene therapy vector has the ability to treat GNE myopathy. The specification teaches that the therapeutic products are the nucleic acid encoding the GNE protein or the GNE protein itself (see [016], [017]). The specification does not teach that an AAV vector or a capsid alone can be used to treat GNE myopathy, for example, as claimed:
A method of treating GNE myopathy in a subject, the method comprising administration to the subject a composition comprising AAV vector, wherein a vector capsid amino acid sequence enables the vector to enter cells of the subject without a need for cell surface sialic acid.
A method of treating GNE myopathy in a subject, the method comprising administering to the subject a gene therapy composition comprising at least a vector capsid, wherein the capsid has amino acids at specific positions to enable binding to galactose.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656